2:18-cv-01532-DCN       Date Filed 07/13/20     Entry Number 76          Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    SHAAN SCHAEFFER,                       )
                                           )
                      Plaintiff,           )
                                           )                No. 2:18-cv-1532-DCN
                vs.                        )
                                           )                       ORDER
    HEIDI D. WILLIAMS, MD, LLC, d/b/a      )
    HEIDI WILLIAMS PLASTIC SURGERY & )
    RECONSTRUCTIVE SURGERY, and HEIDI )
    D. WILLIAMS, M.D., individually,       )
                                           )
                      Defendants.          )
    _______________________________________)

           The following matter is before the court on defendant Heidi D. Williams, MD,

    LLC and Heidi D. Williams, M.D.’s (“Williams”) motion in limine, ECF No. 66, and on

    Shaan Schaeffer’s (“Schaeffer”) motion in limine, ECF No. 69. For the reasons set forth

    below, court denies without prejudice Williams’s motion and grants in part and denies in

    part Schaeffer’s motion.

                                      I. BACKGROUND

           This medical malpractice action arises from a cosmetic surgical procedure

    performed by Williams on Schaeffer on November 23, 2016. During the procedure,

    Williams performed a facelift, bilateral upper lid blepharoplasty, and abdominoplasty.

    Schaeffer alleges that Williams performed the facelift negligently, causing Schaeffer to

    develop thick scarring behind her ears and excess skin under her chin. Even after

    following the post-operation treatment regime recommended by Williams for several

    months, Schaeffer claims, her condition did not improve. Therefore, she opted to

    undergo corrective surgery to the affected areas on April 5, 2018.

                                                1
2:18-cv-01532-DCN         Date Filed 07/13/20      Entry Number 76       Page 2 of 12




              On June 5, 2018, Schaeffer filed this lawsuit against Williams, alleging

    negligence. ECF No. 1. A trial was initially scheduled for March 16, 2020 but has since

    been continued indefinitely in response to the ongoing COVID-19 pandemic. On March

    6, 2020, Williams filed a motion in limine seeking the exclusion of certain evidence.

    ECF No. 66. Schaeffer responded to the motion on March 11, 2020. ECF No. 70. On

    March 9, 2020, Schaeffer also filed a motion in limine. ECF No. 69. Williams

    responded to Schaeffer’s motion on March 16, 2020. ECF No. 73. Neither part has filed

    a reply with respect to its motion. Thus, these matters are now ripe for the court’s

    review.

                                         II. DISCUSSION

              A. Williams’s Motion in Limine

              Williams’s motion in limine requests that the court exclude evidence of “Future

    Laser Resurfacing” procedures, which Schaeffer intends to introduce as evidence of

    expected future damages. Williams argues that this evidence is both procedurally

    improper and substantively inadmissible. For the reasons discussed below, the court

    denies the motion, but Williams may renew her objection to the evidence at trial.

              As a preliminary objection to the evidence, Williams argues that Schaeffer

    provided untimely notice with respect to this claim of future damages. On March 4,

    2020, Schaeffer sent Williams a third supplemental response to Williams’s

    interrogatories in which she updated her itemized list of damages to include “Future

    Laser Resurfacing” for “approximately $6,000.” ECF No. 66 at 2.1 As Williams points



              1
            Williams has not presented Schaeffer’s interrogatory responses to the court.
    Therefore, the court quotes Williams’ motion in limine, which purports to quote
    Schaeffer’s interrogatory response.
                                                   2
2:18-cv-01532-DCN        Date Filed 07/13/20      Entry Number 76        Page 3 of 12




    out, discovery in this matter closed on October 15, 2019, and trial is set to begin as soon

    as the court determines that conditions are safe to do so. According to Williams, this

    “late-breaking attempt to shoehorn in an additional $6,000 in future damages” is unfairly

    prejudicial to Williams because the damages have been alleged “on the eve of trial” and

    “months after the close of discovery.” Id. at 5. In response, Schaeffer notes that although

    discovery has closed, the parties consented to extend the discovery deadline and

    continued to exchange discovery as late as January of 2020. The court finds that the

    evidence is not time-barred for two reasons. First, as Schaeffer pointed out at the hearing

    on the motion, the parties informally extended the deadline for discovery on several

    occasions without formally agreeing to a definite deadline. Moreover, Schaeffer’s recent

    presentation of the evidence has not prejudiced Williams because Williams was aware of

    the laser resurfacing treatment as a potential source of future damages long before March

    3, 2020. On September 10, 2019, Williams deposed Schaeffer’s expert, Dr. Hultman, and

    asked detailed questions about the laser resurfacing treatment, including whether

    Hultman recommended the treatment, the number of sessions Schaeffer would require,

    and the cost of the treatment. ECF No. 70-1, Hultman Depo. 51:4–53:5; 108:15–110:11.

    Therefore, the court finds that Schaeffer’s late production of the evidence is not fatal to

    its admissibility.

            Substantively, Williams argues that evidence of the Future Laser Resurfacing

    damages are speculative and lack a proper foundation. In response, Schaeffer contends

    that the evidence is relevant as future expected damages caused by Williams’ negligence

    and that the evidence has a proper foundation based on the deposition of Schaeffer’s

    expert, Dr. Hultman. The court finds that the evidence can be supplemented at trial to



                                                  3
2:18-cv-01532-DCN        Date Filed 07/13/20       Entry Number 76        Page 4 of 12




    satisfy South Carolina’s standard for damages. As such, the court denies the motion

    without prejudice.

             Whether evidence is admissible is a procedural issue that requires the court to

    employ federal law. Under the Federal Rules of Evidence, the touchstone of

    admissibility is relevancy. See Fed. R. Evid. 402 (“Relevant evidence is

    admissible . . . .”). In its application of the federal rules, however, the court must

    consider the state law on which the alleged relevancy of the evidence is premised. In

    South Carolina, “[n]either the existence, causation, nor amount of damages can be left to

    conjecture, guess, or speculation.” Carlyle v. Tuomey Hosp., 407 S.E.2d 630, 633 (S.C.

    1991).

             Schaeffer argues that excerpts of Dr. Hultman’s deposition provide a proper

    foundation for the “Future Laser Resurfacing” evidence, including the following

    exchange:

             Q. And did you make any recommendations as a result of your evaluation
             of her?

             A. Yes. I recommended that if she wanted to improve her scars around her
             ears, then laser therapies might be helpful.

             Q. And help me understand what that laser therapy involves.

             A. We have two different types of lasers that can treat surgical scars like
             this. The first type of laser is a pulsed dye laser that is used for red scars
             that may be raised and thick and itchy by subjective sensation. And then
             we have a fractional CO2 laser which is good for scars that are a little bit
             more mature that are thick and stiff. And so the combination of those two
             lasers will result in improvement in almost all patients. It doesn’t eliminate
             the scars, but it makes their appearance and texture and pliability better.

    ECF No. 70-1, Hultman Depo. 51:4–22. Schaeffer argues that Dr. Hultman’s testimony

    also supports the $6,000 figure she wishes to present to the jury.



                                                   4
2:18-cv-01532-DCN       Date Filed 07/13/20      Entry Number 76           Page 5 of 12




           Q. Do you know how much it would cost to have this laser treatment that
           you just discussed?

           A. I’m not familiar with the Hopkins information, but at University of North
           Carolina, these sessions were approximately $2,000 per session of the
           reimbursed fees from insurance companies, and this would have been for
           burn scars. So these were the fees that we also selected for cosmetic lasers.
           So this could cost her, you know, $6,000 for three sessions. But there may
           be additional fees here at Hopkins that would make that more expensive, or
           less.

    Id. at 109:14–25.

           Williams argues that this evidence of the Future Laser Resurfacing is too

    speculative in two regards. First, Williams argues that evidence of the cost is too

    speculative. The court disagrees. In South Carolina, “[f]uture damages do not need to be

    proved to a mathematical certainty.” Pearson v. Bridges, 524 S.E.2d 108, 111 (S.C. Ct.

    App. 1999), aff’d, 544 S.E.2d 617 (S.C. 2001). So long as the evidence of the cost of

    future damages is beyond “mere speculation,” it can be awarded to a medical malpractice

    plaintiff. Id. Dr. Hultman is an expert in the field of cosmetic and regenerative

    procedures of the skin, and he testified to the cost of the Future Laser Resurfacing

    procedures based on what they would cost at the hospital at which he used to practice.

    Therefore, his testimony is well beyond “mere speculation” and may provide a sufficient

    basis for the $6,000 figure Schaeffer wishes to present to the jury.

           Second, Williams argues that evidence of the Future Laser Resurfacing treatment

    is too speculative with respect to causation. Causation between Williams’s alleged

    negligence and the Future Laser Resurfacing treatment in this case refers to whether the

    treatment is necessary to make Schaeffer whole, that is, whether it is necessary to put her

    in the position she would have been in but for Williams’s alleged negligence. Dr.

    Hultman has testified that he recommends the treatment given the nature of Schaeffer’s

                                                 5
2:18-cv-01532-DCN       Date Filed 07/13/20       Entry Number 76         Page 6 of 12




    scarring. As Williams points out, however, Dr. Hultman does not testify that the

    treatment would be necessary to remedy Scaheffer’s scarring but rather that “if

    [Schaeffer] wanted to improve her scars around her ears, then laser therapies might be

    helpful.” ECF No. 70-1, Hultman Depo. 51:6–8. The court admits that Dr. Hultman’s

    testimony does endorse the necessity of the treatments with any great clarity. However,

    that fact alone does not provide a reason for the court to exclude the evidence as

    inadmissible.

           Defendants are correct that evidence of damages in South Carolina “should allow

    the court or jury to determine the amount of damages with reasonable certainty or

    accuracy.” Gauld v. O’Shaugnessy Realty Co., 671 S.E.2d 79, 85 (S.C. Ct. App. 2008).

    However, this standard does not govern the admissibility of each individual piece of

    evidence. Rather, it governs whether a plaintiff’s evidence of damages, taken as a whole,

    is too speculative and uncertain to justify presenting the issue to the jury. Of course, it is

    the cumulative effect of the evidence of a particular type of damage, not each single piece

    of evidence, that must meet this standard. Although Dr. Hultman’s deposition testimony

    alone falls short of constituting “reasonably certain” evidence of causation, Dr. Hultman

    may clarify his testimony at trial or Schaeffer may present additional evidence during

    trial that provides a sufficient basis for the evidence to be submitted to the jury.

    Moreover, alleged uncertainties surrounding a piece of evidence can be addressed on

    cross-examination. Therefore, the court denies Williams’s motion in limine without

    prejudice.




                                                  6
2:18-cv-01532-DCN        Date Filed 07/13/20       Entry Number 76         Page 7 of 12




           B. Schaeffer’s Motion in Limine

           Before the court considers the substance of Schaeffer’s motion, it addresses

    Williams’s preliminary procedural objection to the motion. Williams argues that

    Schaeffer’s motion in limine is time-barred because the amended scheduling order set the

    deadline for motions in limine on January 9, 2020. Schaeffer filed her initial motion in

    limine on that day, and filed the instant motion in limine, her second, on March 9, 2020.

    Of course, Williams also filed her pending motion in limine after the January 9, 2020

    deadline, on March 6, 2020. ECF No. 66. Resolving the apparent hypocrisy, Williams

    explains that she filed her motion in limine in response to new damages Schaeffer

    claimed only two days earlier, on March 4, 2020, well after the amended scheduling

    order’s discovery deadline. The court finds that Schaeffer’s motion is not time-barred for

    two reasons. First, the court set the initial deadline for motions in limine in order to

    provide the parties with adequate time to resolve evidentiary issues before the eve of trial.

    Given the fact that trial has been continued due to circumstances well beyond the parties

    control, the deadline has ceased to serve that purpose. Second, the court expects that if it

    were to decline to consider the substance of Schaeffer’s motion at this juncture, Schaeffer

    would simply lodge the same objections during trial, when the court would be

    constrained to rule on them without the benefit of the time and thorough consideration the

    issues warrant. As such, the court finds it in the best interest of all involved to resolve it

    here and now.

           Turning to the substance of the motion, Schaeffer requests that the court exclude

    two categories of documents, both of which are contained within Schaeffer’s medical

    chart. First, Schaeffer asks that the court exclude the informed consent forms that



                                                   7
2:18-cv-01532-DCN       Date Filed 07/13/20       Entry Number 76         Page 8 of 12




    Schaeffer signed prior to her procedure. Second, Schaeffer asks the court to exclude

    documents contained in a “Preparing Your Surgery” packet that relate to avoiding post-

    procedure litigation and managing “emotional and physical reactions” to cosmetic

    procedures. The court addresses each in turn, granting in part and denying in part the

    motion.

                   1. Informed Consent Forms

           Schaeffer seeks to exclude the informed consent forms that Schaeffer signed as a

    prerequisite to her procedure, which served to notify Schaeffer of the risks associated

    with her surgery. Schaeffer argues that the informed consent forms are not relevant to

    her negligence claim against Williams because Schaeffer “does not allege lack of

    informed consent . . . .” ECF No. 69 at 3. In response, Williams argues that “[t]he fact

    that [Schaeffer] elected this course of treatment knowing that she could have unfavorable

    scarring, lack of satisfaction with the result, and the need for additional surgery thereafter

    is relevant and is worth consideration by the jury.” ECF No. 73 at 5.

           “Relevant” evidence is that which “has any tendency to make a fact [of

    consequence] more or less probable than it would be without the evidence.” Fed. R.

    Evid. 401. Rule 403 provides that the court may “exclude relevant evidence if its

    probative value is substantially outweighed by a danger of . . . unfair prejudice, confusing

    the issues, misleading the jury . . . or needlessly presenting cumulative evidence.” The

    Fourth Circuit has long commanded that “the threshold for relevancy is relatively low,”

    United States v. Van Metre, 150 F.3d 339, 349 (4th Cir. 1998), and that “to be

    admissible, evidence need only be worth consideration by the jury or have a plus value,”




                                                  8
2:18-cv-01532-DCN       Date Filed 07/13/20      Entry Number 76        Page 9 of 12




    United States v. Leftenant, 341 F.3d 338, 346 (4th Cir. 2003) (quoting United States v.

    Queen, 132 F.3d 991, 998 (4th Cir. 1997)) (internal quotation marks omitted).

           Schaeffer’s complaint alleges that Williams was negligent in performing the

    procedure at issue. Therefore, Schaeffer argues, the only relevant question in this case is

    whether Williams deviated from the standard of care during that procedure. Schaeffer’s

    argument improperly narrows the scope of relevant facts in this case. To be sure,

    Schaeffer is correct that the issue of whether Williams obtained informed consent is not

    directly relevant to whether Williams deviated from the standard of care. However,

    Schaeffer’s claim places the treatment relationship between Schaeffer and Williams

    directly at issue. To properly defend against Schaeffer’s negligence claim, Williams

    should be permitted to present evidence of the full scope of that relationship, including

    evidence that she informed Schaeffer of the complications associated with her

    procedures. While the issue of Schaffer’s knowledge of the risks of surgery does not

    directly have a bearing on the narrow issue of whether Schaeffer deviated from the

    standard of care during the procedure, the informed consent forms are a piece of the

    puzzle that sheds light on the comprehensive doctor-patient relationship between

    Schaeffer and Williams. Certainly, then, the evidence is worth consideration by the jury

    and provides the jury with a “plus value” to determine the ultimate issue. Of course, the

    informed consent forms are not evidence that Schaeffer consented to negligent conduct,

    nor do they absolve Williams from liability should the jury find that she deviated from

    the standard of care. Instead, they provide the jury with probative evidence of the

    treatment relationship between Williams and Schaeffer, which Williams may develop to

    show that she was not negligent.



                                                 9
2:18-cv-01532-DCN       Date Filed 07/13/20       Entry Number 76        Page 10 of 12




                    2. “Preparing Your Surgery” Packet

            Schaeffer seeks to exclude as irrelevant portions of a “Preparing for Your

     Surgery” packet, which was prepared by Williams for Schaeffer’s pre-surgery review and

     outlines several pre- and post-operation patient considerations. Specifically, Schaeffer

     seeks exclusion of the documents within the packet entitled “Avoiding Litigation” and

     “Emotional and Physical Reactions.” The Avoiding Litigation documents outline steps

     that a patient and physician might take if the patient is unhappy with the results of the

     procedure but does not want to resort to litigation, and the Emotional and Physical

     Reactions document describes the range of emotions a cosmetic surgery patient might

     feel after surgery and reactions he or she might garner as a result of the procedure.

            Williams argues that the Preparing for Your Surgery packet is relevant to show

     that “Williams approached this procedure with care and competence and in compliance

     with the standard of care.” ECF No. 73 at 8. In other words, Williams contends that the

     Preparing for Your Surgery packet is relevant for the same reason that the Informed

     Consent forms are relevant, because it provides a more comprehensive picture of the

     doctor-patient relationship between Williams and Schaeffer and more clearly presents the

     extent of the care Williams provided. For the same reasons the court discussed with

     respect to the Informed Consent forms, it agrees with Williams that the Preparing for

     Your Surgery Packet is relevant. As such, the court finds that the Emotional and Physical

     Reactions document is admissible.2




            2
              For the sake of clarification, this document is attached to Schaeffer’s motion in
     limine as Exhibit C.
                                                  10
2:18-cv-01532-DCN       Date Filed 07/13/20       Entry Number 76        Page 11 of 12




            However, because the Avoiding Litigation documents provide limited probative

     value and have the potential to confuse the jury or unfairly prejudice it against Schaeffer,

     the court grants the motion in part. The Avoiding Litigation documents include

     statements with a clear bias against medical malpractice plaintiffs, such as:

            Litigation can create anxiety, hostility, anger, and greed—none of which are
            healthy emotions. Perhaps worst of all, once patients decide to sue, they
            then WANT TO HAVE A BAD RESULT AND WANT TO HAVE
            INCREASED POSTOPERATIVE COMPLICATIONS to justify their legal
            actions and increase the possibility of secondary gain. In doing so, they rob
            themselves of the potential benefits for which they sought surgery in the
            first place.

     ECF No. 69-2 at 3 (emphasis in original). This evidence is hardly probative of the

     treatment relationship between Williams and Schaeffer, as the language seeks to dissuade

     patients from pursuing litigation but does little in terms of providing a patient with

     treatment advice or post-operative care. Further, the documents make outwardly biased

     statements against medical malpractice plaintiffs in general, which could confuse the jury

     or unfairly prejudice it against Schaeffer by virtue of her exercising her right to seek

     relief for her alleged damages. Therefore, the court grants the motion with respect to the

     Avoiding Litigation documents pursuant to Rule 403.3

            In sum, the court denies without prejudice Williams’s motion in limine and grants

     in part and denies in part Schaeffer’s motion in limine. Specifically, the court finds that

     the Informed Consent forms and Emotional and Physical Reactions document are

     admissible and excludes the Avoiding Litigation documents.




            3
              For the sake of clarification, these documents are attached to Schaeffer’s motion
     in limine as Exhibit B.
                                                  11
2:18-cv-01532-DCN     Date Filed 07/13/20    Entry Number 76      Page 12 of 12




                                    III. CONCLUSION

           For the reasons set forth above, the court DENIES Williams’s motion and

     GRANTS IN PART and DENIES IN PART Schaeffer’s motion.

           AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

     July 13, 2020
     Charleston, South Carolina




                                             12
